Appeals by defendants from two judgments (one as to each of them) of the County Court, Westchester County, both rendered May 8, 1975, convicting them of robbery in the second degree, grand larceny in the third degree and menacing, upon a jury verdict, and imposing sentence. The appeal also brings up for review the denial of defendants’ motion to suppress identification evidence. Case remitted to the County Court to hear and report on the issue of defendants’ claim that they were denied their right to a speedy trial and appeal held in abeyance in the interim. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur; Shapiro, J., dissents and votes to reverse the judgment, on the law and the facts, and to dismiss the indictment, with the following memorandum: The complainants’ thoroughly inconsistent testimony did not establish the guilt of the defendants beyond a reasonable doubt. Were I not voting to reverse the judgment, I would concur in the disposition of this appeal by my brethren in the majority.